Carley, Judge,
concurring specially.
I concur in the result reached by the majority in this case because I agree that in Allstate Ins. Co. v. Stephens, 239 Ga. 717 (238 SE2d 382) (1977) the Supreme Court explained the rule apparently enunciated in Brooks v. Hicks, 230 Ga. 500 (197 SE2d 711) (1973) so as to make it clear that Code Ann. § 102-102 (8) is applicable by analogy to contracts as well as statutes only where the limitation is expressed in terms of days.
It is to be noted that Allstate did not overrule Brooks v. Hicks but merely clarified it so as to apply to contracts the rule of Code Ann. § 102-102 (8) "only ... to the extent that statute applies.” However, after so construing the holding in Brooks, the Supreme Court also said: "We caution that Brooks v. Hicks apparently assumed that the option contract there in dispute was expressed in days rather than months or years but did not address that question. Consequently, Brooks v. Hicks is not to be considered an authoritative construction of the terms of that option contract.” (Emphasis supplied.) Allstate Ins. Co. v. Stephens, supra, 719. The significance of this language to a proper analysis of the case sub judice is apparent upon observation that the option contract in Brooks provided for termination of the option if the required payment was not made "... on the 21st day of any month during the term of this option . . .” Therefore, since Brooks is not expressly overruled in Allstate and since the relevant language of the order now construed by this court is strikingly similar to that of the Broods option, *337the rationale of Brooks would require a different result in this case except for the admonition in Allstate that Brooks is not authority for construing terminology of the type used in the Brooks option as expressing limitations in terms of "days.”